DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 1/26/2021, in which claims 1-20 are currently pending.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 1/26/2021. These drawings are acceptable.


Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
processors in claim 17, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 5, 6, 8-10 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 5, which reads “determining a subset of the optical measurements based on the subset being detected during non-pulse time periods, the non-pulse time periods being when the pulses of the optical radiation are not occurring; wherein analyzing the optical measurements comprises analyzing only the subset of the optical measurements”, the underlined clauses are unclear to the Examiner, and present antecedence issues. It is not clear also whether the “analyzing the optical measurement” here is the same as the clause in claim 1 or whether it is a different and additional analyzing. For examination purposes, all the options will be considered.
Similar issues are encountered with claim 6, and the “generating the optical measurements…”, claim 8 and claim 15 with the “analyzing the optical measurements” clause.

Claims 9-10 are similarly rejected by virtue of their dependence on claim 8.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1-2, 7, and 12-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Machuca et al. (PGPUB No. 2017/0016825).

As to claims 16-18, and 1-2, 14-15, Machuca teaches a dissolved oxygen measurement system and its method of use (Figs. 1-12 and Abstract) comprising: a container to temporarily store liquid for analysis (the volume of the sensor where the flow path 360 or equivalents in Figs. 1-5), the container including an exterior surface with one or more optical windows that are transparent or semi-transparent (outer surface of housing 302 with windows 116/316); 21Attorney Docket No. ZV908-21003an optical source (120/130 or 378/380) to emit optical radiation, the optical source located external to the container and positioned to emit the optical radiation through at least one of the one or more optical windows and into an interior of the container and (Claim 14) wherein the optical radiation, after emission by the optical source, travels through at least part of an optical surface of the container prior to entering the container (Figs. 1-5 for ex.), and the optical radiation comprising radiation at a wavelength that conforms to an absorption band of dissolved oxygen (¶ 55 and see the absorption spectra of oxygen displayed in the Conclusion and that has particular absorption bands around the emitted 525 nm of Machuca’s LED 378); and a photodetector (374 and equivalents) located external to the container, the photodetector being in optical communication with the interior of the container via one or more of the optical windows (Figs. 1-5); and (Claim 1 and 17) further comprising: one or more processors to process optical measurements by the photodetector and determine, based on the processing, a predicted concentration of any dissolved oxygen in the liquid; analyzing the optical measurements to determine whether the liquid contains dissolved oxygen and (Claim 15) wherein analyzing the optical measurements includes determining a predicted concentration of the dissolved oxygen in the liquid (¶ 10, 28-36 for ex.); (claims 18, 2) wherein the optical radiation comprises a plurality of pulses or is periodically intensity modulated (¶ 91).  

As to claims 7, 12-13, 19-20; Machuca teaches the method of claim 1 and the apparatus of claim 16, wherein the optical radiation is periodically intensity modulated (¶ 59, 63); (Claims 12, 19) wherein the optical radiation is transmitted through one or more of a shortpass filter, a bandpass filter, or a polarizer prior to entering the container and (Claims 13, 20) wherein any luminescent light that is emitted by luminescence of any dissolved oxygen, of the liquid, responsive to excitation by the optical radiation, and that encounters the photodetector, is transmitted through one or both of a longpass filter and a bandpass filter after exiting the container and prior to encountering the photodetector (¶ 55, 78-80).  



Claim Rejections - 35 USC § 103
11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 3-4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Machuca in view of Buazza (Patent No. 6280171).

As to claims 3-4,  Machuca teaches the method of claim 2.
Machuca does not teach expressly further comprising: determining, based on one or more characteristics of the liquid, a desired duration of each of the pulses; wherein controlling the optical source comprises controlling the optical source to generate the sequence of pulses based on the desired duration; (Claim 4) wherein the one or more characteristics comprise one or more of: a classification of the liquid, one or more chemicals included in the liquid, or a temperature of the liquid, even though Machuca teaches setting the frequency of the pulses (¶ 57, 60, 91-92), which affects to the total time the light is on the sample over time which would suggest to a PHOSITA the possibility of varying instead the duty cycle of the light source, i.e. the duration of the pulses to achieve the same effect (See MPEP 2143 Sect. I. B-D).
Moreover, and as example, Buazza discloses an optical detection apparatus and method (Abstract and Figs. 10-29) where dissolved oxygen can be a critical parameter to measure (Col. 34 ll. 17-25) and wherein (Fig. 29, Col. 44 ll. 19-37) the pulse duration needs to be controlled as a function of the temperature of the chamber.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Machuca in view of Buazza’s suggestions so that expressly further comprising: determining, based on one or more characteristics of the liquid, a desired duration of each of the pulses; wherein controlling the optical source comprises controlling the optical source to generate the sequence of pulses based on the desired duration; wherein the one or more characteristics comprise one or more of: a classification of the liquid, one or more chemicals included in the liquid, or a temperature of the liquid, with the advantage of effectively optimizing the measurement results of the dissolved oxygen as a function of the container and liquid temperature.
 
13- Claims 5-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Machuca.

As to claims 5-6, Machuca teaches method of claim 2.
Machuca does not teach expressly further comprising: determining a subset of the optical measurements based on the subset being detected during non-pulse time periods, the non-pulse time periods being when the pulses of the optical radiation are not occurring; wherein analyzing the optical measurements comprises analyzing only the subset of the optical measurements; (Claim 6) the method of claim 2, wherein generating the optical measurements comprises generating the optical measurements based only on detections, by the photodetector, that occur during non-pulse time periods, the non-pulse time periods being when the pulses of the optical radiation are not occurring.  
However, Machuca discloses, ¶ 35-39 for ex., the method further comprising the measurement of emitted fluorescence necessarily occur after the start of a pulse and its decay time lasts even after the pulse or between pulses; and as for (Claim 6) ¶ 32 for ex.; lock in phase detection method is used in addition to considering the measurement of the relatively long decay time of fluorescence that may last for multiple pulses, i.e. including the times of non-pulses).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Machuca in view of additional suggestions so that the method further comprises determining a subset of the optical measurements based on the subset being detected during non-pulse time periods, the non-pulse time periods being when the pulses of the optical radiation are not occurring; wherein analyzing the optical measurements comprises analyzing only the subset of the optical measurements; wherein generating the optical measurements comprises generating the optical measurements based only on detections, by the photodetector, that occur during non-pulse time periods, the non-pulse time periods being when the pulses of the optical radiation are not occurring, with the advantage of effectively optimizing the measurement results of the dissolved oxygen with a higher SNR without the excitation light from the source.

14- Claims 8-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Machuca in view of  Verdonk et al. (US PGPUB 2003/0175987).

As to claims 8, 10,  Machuca teaches the method of claim 7.
Machuca does not teach expressly wherein analyzing the optical measurements comprises: analyzing a quadrature component, of the optical measurements, in determining whether the liquid contains dissolved oxygen; (claim 10) further comprising: determining the quadrature component based on a radiative lifetime, for dissolved oxygen, that is specific to the liquid. 
However, in a similar field of endeavor Verdonk teaches a biochemical array detection for fluorescence based detection and measurement of oxygen in blood samples for ex. (Figs. 1-4 and Abstract, ¶ 27-28, 34-43) wherein quadrature and in phase components are considered (¶ 41).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Machuca in view of Verdonk’s suggestions so that wherein analyzing the optical measurements comprises: analyzing a quadrature component, of the optical measurements, in determining whether the liquid contains dissolved oxygen; further comprising: determining the quadrature component based on a radiative lifetime, for dissolved oxygen, that is specific to the liquid, with the advantage taught by Verdonk of effectively optimizing the measurement of the fluorescence lifetimes (¶ 41).

As to claim 9,  the combination of Machuca and Verdonk teaches the method of claim 8.
Moreover, Machuca suggests further comprising: determining the quadrature component using a lock-in amplifier (¶ 32).  

15- Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Machuca in view of  Miller (US PGPUB 2021/0330230).

As to claim 11,  Machuca teaches the method of claim 7.
Machuca does not teach expressly wherein the optical radiation is sine-wave periodically intensity modulated.  
However, in a similar field of endeavor Miller teaches sensors for fluorescence based detection and measurement of oxygen in fluid samples for ex. (Figs. 1-13 and Abstract, ¶ 55, 106-108, 129-132 for ex.) wherein a sinewave is used for the fluorescence detection (¶ 118).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Machuca in view of Miller’s suggestions so that wherein the optical radiation is sine-wave periodically intensity modulated, with the advantage taught by Miller of effectively optimizing the measurement of the fluorescence lifetimes with cost effective sources  (¶ 52, 112).

Conclusion


    PNG
    media_image1.png
    667
    1230
    media_image1.png
    Greyscale

From 
https://webbtelescope.org/contents/media/images/01F8GF9E8WXYS168WRPPK9YHEY?Tag=Spectroscopy (relevant to claims 1 and 16).


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886